Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention


Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by U. S. Publication No. US 20130116508 A1 to Shida et al. (Hereinafter referred to as “Shida”).

Regarding Claim 1, Shida discloses an imaging  system (fluoroscopy apparatus 1) shown in Fig. 1, comprising: a scope tube (image acquisition unit 4) having a tip (insertion part 2)(Fig. 1 [0020]); a near-infrared (NIR) complementary metal-oxide-semiconductor (CMOS) sensor (fluorescence CCD 15) located at the tip (tip insertion part 2) of the scope tube (Fig. 1 [0024]- the fluorescence-image signal acquired by the fluorescence CCD 15 and generates a fluorescence image); a visible light CMOS sensor (white-light CCD 16) located at the (tip insertion part 2) of the scope tube (Fig. 1 [0024]- the white-light image signal acquired by the white-light CCD 16 and generates a white-light image)  ; and a dichroic mirror (dichroic mirror 13)  located at the tip (insertion part 2) of the scope tube configured to direct NIR light towards the NIR CMOS sensor and visible light towards the visible light CMOS sensor (Fig. 1 [0023]- a dichroic mirror 13 that splits the light collected by the objective lens 12 into fluorescence and white light).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2017205354 A-HASHIMOTO
JP 2017053890 A-NAGAE
CN 105636499 A-KRIVOPISK
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public 


/AMY KRISTINA POLANECKI/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795